DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 10-12, 16, 19-20, and 22-25 have been cancelled.  Claims 26-28 have been newly added.
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
The rejection of claims 1-3, 8-9, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Westenfelder (U.S. Patent Application Publication 20100247491, of record) is withdrawn in view of the claim amendments.  Westenfelder et al. does not disclose treating chronic kidney disease by direct injection into the kidney.
The rejection of claims 1-6, 8-11, 13-15, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (U.S. Patent Application Publication 2011/0097379) is withdrawn in view of the claim amendments.  Yoo et al. does not specifically disclose mammalian SDF-1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1, 3-9, 13-15, 17-18, 21, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as described below, does not reasonably provide enablement for methods encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is directed to a method of treating a subject afflicted with chronic kidney disease, comprising administering stromal cell-derived factor 1 (SDF-1) to a kidney of the subject in a treatment-effective amount, wherein said administering step is carried out by direct injection of the SDF-1 into said kidney.  
Claim 7 recites that the chronic kidney disease comprises chronic interstitial nephritis.
The specification defines “treat” as referring to any type of treatment that imparts a benefit to a subject or patient, particularly the improvement of kidney function, delaying or retarding onset or progression or worsening of a deficiency in kidney function, or a sign or symptom thereof, etc.
The specification defines “chronic kidney disease” as referring to gradual loss of kidney function due to aging, genetics, blockage such as kidney stones, diabetes, infection, dental disease, immunological disease, high blood pressure, thyroid disorder, cancer, congenital kidney malformation, congenital polycystic kidney disease, etc.
Claim 1 encompasses any subject.  Claim 3 is directed to human subjects.  Claim 4 is directed to non-human mammalian subjects.  Claims 5-6 are directed to cats, dogs, or horses.

The specification defines stromal cell-derived factor 1 (SDF-1) as including isoforms and mature forms thereof, such as, e.g., SDF-1β, SDF-lγ, SDF-1δ, SDF-lε and SDF-lφ, in addition SDF-lα or a mature form thereof, or a mixture thereof in an arbitrary ratio or the like. SDF-1 in the present invention includes SDF-lα, SDF-1β, a mixture thereof in an arbitrary ratio or the like. 
In addition, the specification discloses that as long as SDF-1 has activity as a chemokine, SDF-1 may be substituted, deleted and/or added by one or plural amino acid(s) in the amino acid sequence. The SDF-1 used in the present invention may be derived from mammalian species such as monkey, sheep, cow, horse, pig, dog, cat, rabbit, rat, or mouse. 
Example 1 in the specification discloses administering SDF-1 (CXCL12) directly to the kidneys of cats with experimentally-produced chronic kidney disease (CKD).  Direct administration will be by injection at five locations (equally distant from one another, around 1 cm apart) along the dorsal pole of the kidney at the level of the mid-kidney cortex.  This example appears to be prophetic and no experimental results are disclosed.
Example 2 in the specification administers SDF-1 with three retroperitoneal injections into the kidneys of cat with experimentally-produced chronic kidney disease.  The injections were performed using ultrasound guidance.
The specification discloses that there were beneficial effects of CXCL12 on kidney volume, and on blood and urine measures.  See Tables 1-3. Histologic analysis shown in FIG. 1A-1D (1A control; 1B injured without treatment; 1C injured with injection of carrier; 1D injured with injection of SDF-1 with carrier) injection shows that injury results in kidney cortico-

The results of Example 2 are not commensurate in scope to support all that is encompassed by the claims in view of the definitions set forth above.  At least for example, the cat CDK model is not disclosed as being predictive for other subjects embraced by the claims (i.e. humans, horses, dogs, birds, horses).  Applicant’s response does not address this.  The Bennington et al. (2021) reference referred to on page 6 of the response is limited to treating cats with recombinant human SDF-1α (see pages 6-7, bridging paragraph).  Furthermore, this reference provides information that would not have been known at the time of the effective filing date.  It was published post-filing date.
Example 2 does not demonstrate that all therapeutic effects encompassed by “treat” in the claims (for example, reducing blockage due to kidney stones, improving diabetes symptoms contributing to CDK, reducing high blood pressure contributing to CDK, etc.) could be achieved by direct injection of SDF-1 into the kidney.  Note that claim 1 and dependent claims 3-9, 13-14, 24, and 26-28 do not recite or require any particular therapeutic effect for the claimed method of treatment.  Only claim 15 recites the therapeutic effect of decreased cellular disruption and/or decreased fibrosis of the kidney.  Applicant is referred to the specification definitions of “treat” and “chronic kidney disease.”  The claims are not limited to the effects recited on page 5 of the response and as argued by applicant.  It is suggested that claim 1 be amended to recite a particular therapeutic effect that must be achieved.

	There is no evidence of record or reason to believe that administering all SDF-1 proteins encompassed by the claims would treat all aspects of chronic kidney disease as recited in the claims.  Applicant argues on page 6 of the response that there is no reason to doubt that the claimed methods would also be effective with different forms of SDF-1.  However, they have provided no argument or evidence for this assertion.  The different forms and splice variants of SDF-1 (also known as CXCL12) have different structures and biological effects.  See at least abstract, pages 304-305; and pages 307-308, bridging paragraph, of Janssens et al. (of record).  There is reason to doubt that all forms of SDF-1 embraced by the claims would have the ability to treat chronic kidney disease based on their variable structure and biological effects.  It is suggested that claim 1 be amended to recite administering a particular form of SDF-1.  (For example, see new claim 28.)
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 13-14, 17-18, 21, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in reciting “treatment-effective amount.”  The claim does not make clear what therapeutic specific effect must be achieved by treatment thereby defining the amount that must be administered.
	Claim 14 is indefinite in reciting “mid-kidney cortex.”  It is unclear precisely what this includes or excludes within the kidney.  In response to this rejection (set forth in the prior Office action), applicant argues that a precise stereotactic position within the kidney cortex was not intended and argues that the term would be clear to the skilled person in this art without providing any documentation or reasoning. 
	Claims 17-18 are indefinite for depending upon cancelled claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-9, 13-14, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent Application Publication 2011/0097379) as applied to claim 1-6, 8-11, 13-15, and 21 above, and further in view of Tabata (U.S. Patent No. 8,435,953, of record).
Yoo et al. discloses administering SDF-1 (see at least paragraph [0080]) by direct administration to the kidney in order to recruit the subject’s stem cells to the kidney for tissue regeneration.  The SDF-1 adjuvant is contained within a biocompatible substance for implant.  The subjects can have renal failure (i.e. chronic renal failure/disease or chronic kidney disease).  See at least paragraph [0002].  Injection into the kidney parenchyma is disclosed.  See at least abstract; claims; and paragraphs [0009-0011, 0048, 0051, 0052, 0055, 0080, 0093, 0125, 0141].  Cats, dogs, humans, and horses can be treated.  See at least paragraph [0050].  There can be multiple injections at different time points.  See at least Figures 8 and 16 and paragraphs [0035, 0096].  See at least paragraph [0075, 0079, 0080].  Yoo et al. is applied as above but does not specifically disclose mammalian, human, feline, or canine SDF-1.
Tabata et al. discloses sustained release compositions formulated for implantation containing SDF-1.  The SDF-1 can be SDF-1α or SDF-1β or mixtures thereof.  The SDF-1 can be human, feline, or canine.  The SDF-1 can be made recombinantly.  Sterile pharmaceutical 
It would have been obvious at the time of the effective filing date to use recombinant human, feline, or canine SDF-1α or SDF-1β or mixtures thereof as taught by Tabata in the method of Yoo et al.  Tabata makes clear that these various SDF-1 proteins would be useful in sustained release compositions formulated for implantation and Yoo et al. uses similar compositions for implantation in kidney.  One would have been motivated to use human, feline, and canine SDF-1 as taught by Tabata et al. when treating renal failure in humans, cats, and dogs, respectively, as taught by Yoo et al.  Absent a more specific definition of mid-kidney cortex (see rejection under 35 USC 112, 2nd paragraph above), injection into the kidney parenchyma as taught by Yoo et al. is considered to meet the limitation of instant claim 14.
Applicant’s arguments are unpersuasive.  Claim 1 and the dependent claims do not require any particular therapeutic effect or amount of SDF-1.  Direct injection as recited in the instant claims does not exclude the injectable implant of Yoo et al. that contains SDF-1.  Use of stromal cell-derived factors as the cytokine in the biocompatible substance is specifically disclosed by Yoo et al.  See at least paragraph [0010, 0048, 0055, 0080, 0093] as well as claims 1, 7, 21, 22, and 24.  The subjects being treated can have renal failure (i.e. chronic kidney disease).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa